DENY; and Opinion Filed November 28, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01192-CV

                       IN RE MARK STEVEN MCANDREWS, Relator

                  Original Proceeding from the 59th Judicial District Court
                                   Grayson County, Texas
                             Trial Court Cause No. FA-18-0614

                              MEMORANDUM OPINION
                       Before Justices Lang-Miers, Fillmore, and Stoddart
                                   Opinion by Justice Fillmore
       In the underlying suit affecting the parent-child relationship, the maternal grandparents of

relator’s children sought possession and access to the children. In this original proceeding, relator

seeks a writ of mandamus directing the trial court to vacate the trial court’s October 2, 2018 order

granting possession of and access of relator’s children to the maternal grandparents and dismiss

the underlying case. We deny the petition.

       To be entitled to mandamus relief, a relator must show both that the trial court has clearly

abused its discretion and that relator has no adequate appellate remedy. In re Prudential Ins. Co.,

148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). The October 2, 2018 order at issue here

disposes of all parties and all claims and is, therefore, final and appealable. See Lehmann v. Har–

Con Corp., 39 S.W.3d 191, 192 (Tex. 2001). Relator, therefore, has an adequate remedy by appeal.

Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.8(a) (the
court must deny the petition if the court determines relator is not entitled to the relief sought).




                                                    /Robert M. Fillmore/
                                                    ROBERT M. FILLMORE
                                                    JUSTICE




181192F.P05




                                                 –2–